DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2019/0138810).
As per claims 1, and 12-13, Chen teaches, a computer program product and a computer-implemented method and a system for detecting a scene transition in video footage for detecting a scene transition in video footage, the method comprising: for each of a plurality of different frames of video footage (Chen, ¶[0067] “Individual frames 604 are extracted, which collectively provide a set of video frames 606. Each frame is processed using a computer vision technique 608, and a list of scene categories 610 for each frame is generated.” The frames are being represented by the video frames ), obtaining a value of a confidence measure associated with a detected object in the frame (Chen, ¶[0067] “In some cases, a confidence probability of each category may also be stored. In some cases, the storyline including scenes and scene categories may be stored as a searchable database for the video.” confidence probability represents confidence measure associated with the disclosed object as in ¶[0067] “a confidence probability value can be generated and stored for each identified object or situation.”); and detecting a scene transition in the video footage based on the obtained values of the confidence measure (Chen, ¶[0067] “including determining transitions between scenes based on changes to the detected categories over time.”) and ( Note as for claim 12:¶[0066] of applicant “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire..” and hence computer readable storage medium is not being interpreted as a signal.).

As per claims 2 and 14, Chen teaches, the method of claim 1, wherein detecting a scene transition based on the obtained values of the confidence measure comprises: analyzing the obtained values of the confidence measure to identify a trend or pattern in the values of the confidence measure over the plurality of the different frames of video footage (Chen, ¶[0017] “and multiplying the probability value for each scene category by a predetermined scale down factor if such scene category was detected in the preceding frame grouping and not detected in the current frame grouping;” something detected in the preceding frame represents a trend or a pattern when compared); and identifying a scene transition in the video footage based on the identified trend or pattern in the values of confidence (Chen, ¶[0017] “an overlay selector module to match overlay categories to comparable adjusted scene categories, to generate a selection score for each overlay category that is relative to the probability value for the matched adjusted scene category,” adjusted scene categories is changing of the scenes and is identifying a scene transition of the video footage   ).

As per claim 3, Chen teaches, the method of claim 2, wherein identifying a scene transition comprises: comparing the identified trend or pattern in the values of confidence with a predetermined trend of pattern (Chen, fig.5 510 connect scene categories between frames is equivalent to comparing the identified trend or pattern in the values of confidence with a predetermined trend of pattern as the categories are predetermined); and identifying a scene transition in the video footage based on the comparison result ( Chen, fig.5 512 output story line represents this since there would have to be a scene transition in the video to put it into categories and comparing them the predetermined scene categories to be able to classify the scenes).

As per claim 4, Chen teaches, the method of claim 3, further comprising: classifying the identified scene transition based on the identified trend or pattern in the values of confidence (Chen, fig.5 “Connect scene categories between frames” is equivalent to classifying scene transition and fig.10A “[0038] FIGS. 10A and 10B show the effect of varying a cool down parameter of the method of FIG. 8, respectively showing confidence probability score vs. time in a video for a 0 second and 3 second cool down period;”  represents the confidence ).

As per claims 5 and 15, Chen teaches, the method of claim 1, wherein detecting a scene transition based on the obtained values of the confidence measure comprises: responsive to the obtained values of the confidence measure decreasing over successive frames of the video footage, determining the presence of a scene transition in the video footage (Chen, ¶[0058] “for each frame, one or more scene categories and a confidence probability value of each category. At block 406, in some cases, connecting the scene categories and confidence values between frames to generate a storyline (at the frame level), by adjusting each successive frame based on scene categories and confidence probability values of previous frames.” Connecting scene categories represents : responsive to the obtained values of the confidence measure decreasing over successive frames of the video footage, determining the presence of a scene transition in the video footage as this would be equivalent to doing this by generating that story line and taking into the account the probability of scene connecting with one another or the frames).

As per claims 6 and 16, Chen teaches, the method of claim 1, wherein detecting a scene transition based on the obtained values of the confidence measure comprises: responsive to the obtained values of the confidence measure increasing over successive frames of the video footage, determining the presence of a scene transition in the video footage (Chen, ¶[0058] “for each frame, one or more scene categories and a confidence probability value of each category. At block 406, in some cases, connecting the scene categories and confidence values between frames to generate a storyline (at the frame level), by adjusting each successive frame based on scene categories and confidence probability values of previous frames.” Decreasing or increasing the probability the frames get connected with one another. Connecting scene categories represents : responsive to the obtained values of the confidence measure decreasing over successive frames of the video footage, determining the presence of a scene transition in the video footage as this would be equivalent to doing this by generating that story line and taking into the account the probability of scene connecting with one another or the frames   ).

As per claims 7 and 17, Chen teaches, the method of claim 1, further comprising: comparing the obtained values of the confidence measure with a threshold value; and identifying at least one of a start and an end of the scene transition based on the comparison result (Chen, ¶[0058] “At block 410, determining, by an overlay selector module, a set of insertion points for a subset of overlays selected for insertion to the storyline based on a selection criteria. At block 412, inserting, by an overlay insertion module, the subset of selected overlays to the video at the insertion points.” Comparing values of confidence to align the overlays is equivalent con confidence measure with a threshold value. And in order to put the overlay in the right area “a start and an end of the scene transition based on the comparison result” the scene transition would have to be gathered).

As per claim 8, Chen teaches, the method of claim 7, wherein identifying an end of the scene transition comprises: determining frames of the video footage for which the obtained values of the confidence measure decrease from a value exceeding the threshold value to a value not exceeding the threshold value; and determining the end of the scene transition based on the determined frames (Chen, fig.5 510 by connecting the scenes between the frames, they are able to divide the scenes, and output the story line and ¶[0059] “Element 158 relates to an illustrative fictional movie star "John Patent". The overlay is shown to relate to the scene categories.” Would need to know the end of scene by when “John Patent” is no longer on the screen therefore being a threshold in this matter).

As per claims 9 and 18, Chen teaches, the method of claim 7, wherein identifying a start of the scene transition comprises: determining frames of the video footage for which the obtained values of the confidence measure increase from a value not exceeding the threshold value to a value exceeding the threshold value; and determining the start of the scene transition based on the determined frames (Chen, fig.5 510 by connecting the scenes between the frames, they are able to divide the scenes, and output the story line and ¶[0059] “Element 158 relates to an illustrative fictional movie star "John Patent". The overlay is shown to relate to the scene categories.” Would need to know the end of scene by when “John Patent” is no longer on the screen therefore being not exceed a threshold in this matter if John continues to be on the screen for example).

As per claims 10 and 19, Chen teaches, the method of claim 1, wherein obtaining values of a confidence measure comprises: obtaining a first value of the confidence measure associated with the detected object in a first frame of the video footage; and obtaining a second value of the confidence measure associated with the detected object in a second, subsequent frame of the video footage (Chen, ¶[007] “determining a confidence probability for a scene category as a union of the confidence probability for such scene category for the current frame grouping and the confidence probability for such scene category for the preceding frame grouping if such scene category was detected in the preceding frame grouping and detected in the current frame grouping;” this represents first and second video footage   ).

As per claim 11, Chen teaches, the method of claim 10, wherein the first and second frames of the video footage are sequential frames of the video footage (Chen, fig.5 “connect scene categories between frames” ).

Conclusion
Note: Giladi (US 2019/0313103) could also be used for the rejection of the claims in a similar capacity as Chen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/